DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 05/23/2022. 
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Thus, with the clarifying amendments that are now presented, the combinations do not render Applicants' claimed invention unpatentable because the combinations would not have suggested any of the clarified claim features to one skilled in the relevant art at the time of Applicants' invention. That is, the combination fails to suggest at least the underlined features of the independent claim element which recites: "receives, via the communication subsystem from a second communication device, at least one photographic visual stream that contains more than one camera previews in different imaging modes" (underlined emphasis presenting the newly added or re-arranged features).”
Examiner’s Response: Examiner respectfully disagrees. Choi teaches simultaneously presenting on the display device more than one camera previews of the at least one photographic visual stream in different imaging modes (Choi, Fig. 17, Paragraphs 0191-0193). Ito teaches receiving, via a communication subsystem (Ito, Fig. 3, wireless communication part 230) from a second communication device (Ito, Fig. 3, Imaging Device 100, Paragraph 0051 and 0108), at least one photographic visual stream (Ito, Paragraph 0108, The live view image is a photographic visual stream). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Choi with the teaching of connecting to and receiving images from an external imaging device to allow the communication device to capture images from an imaging device that is distant from the communication device (Ito, Paragraph 0005) and allow the communication device to capture images from more capable imagining devices. 
	To provide the more than one camera previews of the at least one photographic visual stream in different imaging modes on the display on the communication device from an image captured by the second communication device, either the communication device must process a video stream from the second communication device to create the more than one camera previews or the second communication device must process and transmit the more than one camera previews. Therefore, it would have been obvious to try receiving, via the communication subsystem from a second communication device, at least one photographic visual stream that contains more than one camera previews in different imaging modes since there a finite number of identified and potential solutions and would be a predictable solution with a reasonable expectation of success for displaying the more than one camera previews in different imaging modes.
	Similarly, Tokunaga teaches receiving, via the communication subsystem from a second communication device, at least one photographic visual stream (Tokunaga, Fig. 3B, Steps S328-S330, Paragraphs 0080-0082) from a second communication device (Tokunaga, Fig. 1, digital camera 100). Choi teaches simultaneously presenting on the display device more than one camera previews of the at least one photographic visual stream in different imaging modes (Choi, Fig. 17, Paragraphs 0191-0193). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tokunaga with the method of displaying more than one camera previews using different effects/compositions as seen in Choi to improve user convenience because the photographing is performed by selecting at least one composition after intuitively identifying and comparing a plurality of compositions, such as a screen ratio, a framing mode, an effect, use, and the like (Choi, Paragraph 0022).
To provide the more than one camera previews of the at least one photographic visual stream in different imaging modes on the display on the communication device from an image captured by the second communication device, either the communication device must process a video stream from the second communication device to create the more than one camera previews or the second communication device must process and transmit the more than one camera previews. Therefore, it would have been obvious to try receiving, via the communication subsystem from a second communication device, at least one photographic visual stream that contains more than one camera previews in different imaging modes since there a finite number of identified and potential solutions and would be a predictable solution with a reasonable expectation of success for displaying the more than one camera previews in different imaging modes.
Applicant argues: “Additionally, with respect to Applicants' claim 4, the combinations of references also fails to suggest "the controller simultaneously presents the more than one camera previews on the display device in response to determining that both: (i) the at least one image capturing device is stationary; and (ii) the display device has a size greater than a threshold size" (bold and underlined emphasis added). While Dey does teach the different format for presenting of different images being based on the display size and Suh does show a mobile device in a dock connected to a larger display, the combination of those references does not suggest requiring the "stationary" status of the device in combination with selective display based on the size of the display in order to trigger the "presenting the more than one camera previews on the display device." Thus, the features of claims 4, 12, and 20 are also not suggested by the combinations.”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not detail how or what may be considered stationary. Therefore, determination of being docked is interpreted as determining the image capturing device is stationary

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 05/23/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the threshold size" in line 7.  It is unclear if “the threshold size” is referring to “a pre-established threshold size” in claim 5, lines 2-3 or if there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. (US 2012/0274808 A1).

Regarding claim 1, Chong et al. (hereafter referred as Chong) teaches a communication device (Chong, Fig. 9)comprising: 
at least one user input device (Chong, Fig. 9, User I/O 913, Paragraph 0042); 
a communication subsystem (Chong, Fig. 9, cellular radio 903, network radio 905, and Bluetooth radio 907); 
a display driver (Chong, Fig. 9, graphics processor 919); 
a controller (Chong, Fig. 9, baseband processor 901) that is communicatively coupled to the at least one user input device, the communication subsystem, the display driver and a display device (Chong, Paragraphs 0041-0042), and
which: receives, via the communication subsystem (Chong, Paragraph 0032) from a second communication device, at least one photographic visual stream (Chong, Paragraphs 0035, 0038, 0040 and 0047) that contains more than one camera previews in different imaging modes (Chong, Figs. 3-7, Paragraphs 0035, 0038 and 0047, The device may receive a front camera view and back camera view from a second device during a call to be displayed. The front camera view and back camera view are considered to be different imagine modes.); and 
simultaneously presents, via the display driver on the display device, the more than one camera previews of the at least one photographic visual stream in the different imaging modes (Chong, Paragraph 0038 and 0047).
Claims 9 and 17 are rejected for the same reasons as claim 1.

Regarding claim 2, Chong teaches the communication device of claim 1 (see claim 1 analysis), further comprising at least one image capturing device (Chong, Fig. 9, Cameras 927 and 933), wherein the controller: enables user selection of a particular camera preview from among the more than one camera previews; and in response to receipt of a user selection of the particular camera preview, presents a particular imaging mode of the photographic image stream corresponding to the particular camera preview (Chong, Figs. 3-7, Paragraphs 0035, 0038 and 0047).
Claims 10 and 18 are rejected for the same reasons as claim 2.

Regarding claim 8, Chong teaches the communication device of claim 1 (see claim 1 analysis), wherein the more than one camera previews are contained in the at least one photographic visual stream received from the second communication device (Chong, Figs. 3-7, Paragraphs 0035, 0038 and 0047).
Claim 16 is rejected for the same reasons as claim 8.

Claim(s) 1, 6, 8-9, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sylvian (US 2010/0157016 A1).

Regarding claim 1, Sylvain teaches a communication device (Sylvain, Fig. 5) comprising: 
at least one user input device (Sylvain, Fig. 5, cameras 12 and microphones 18); 
a communication subsystem (Sylvain, Fig. 5, Network Interface 36, Paragraph 0050); 
a display driver (Sylvain, Fig. 5, video processing function 40, Paragraph 0050); 
a controller (Sylvain, Fig. 5, Control function 30 and  transport processing function 34, Paragraph 0044) that is communicatively coupled to the at least one user input device, the communication subsystem, the display driver and a display device (Sylvain, Fig. 5, Video Display 42), and which: 
receives, via the communication subsystem from a second communication device (Sylvain, Fig. 7, Paragraph 0044 and 0053), at least one photographic visual stream that contains more than one camera previews in different imaging modes (Sylvain, Paragraph 0050); and 
simultaneously presents, via the display driver on the display device, the more than one camera previews of the at least one photographic visual stream in the different imaging modes (Sylvain, Figs. 2-3, Paragraphs 0030, 0036 and 0050).
Claims 9 and 17 are rejected for the same reasons as claim 1.

Regarding claim 6, Sylvain teaches the communication device of claim 1 (see claim 1 analysis), further comprising an image processing component that receives the photographic visual stream and alters the photographic visual stream to simultaneously produce the more than one camera previews (Sylvain, Fig. 5, decoding function 38 and video processing function 40, Paragraph 0050).
Claim 14 is rejected for the same reasons as claim 6.

Regarding claim 8, Sylvain teaches the communication device of claim 1 (see claim 1 analysis), wherein the more than one camera previews are contained in the at least one photographic visual stream received from the second communication device (Sylvain, Paragraphs 0044 and 0050).
Claim 16 is rejected for the same reasons as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2012/0274808 A1) in view of Suh et al. (US 2018/0246634 A1) in view of Dey et al. (US 2019/0087076 A1).

Regarding claim 4, Chong teaches the communication device of claim 2 (see claim 2 analysis), wherein: the controller and the at least one image capturing device are components within a mobile device (Chong, Fig. 9, Paragraph 0014), the display device is an external display device (Chong, Paragraph 0045); and the controller simultaneously presents the more than one camera previews on the display device (Chong, Figs. 3-7, Paragraphs 0035, 0038 and 0047).
However, Chong does not teach the controller simultaneously presents the more than one camera previews on the display device in response to determining that both: (i) the at least one image capturing device is stationary; and (ii) the display device has a size greater than a threshold size.
In reference to Suh et al. (hereafter referred as Suh), Suh teaches a display device is an external display device (Suh, Fig. 4, external display device 10, Paragraph 0116); and the controller presents display on the display device in response to determining that (i) the at least one image capturing device is stationary (Suh, Paragraphs 0105, 0121 and 0147, determining that the mobile device is connected to the intermediary device (dock) is determining that the device is stationary.).
These arts are analogous since they are both related to mobile devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Chong with the teaching of an external display and docking device as seen in Suh to allow the user to connect the mobile device to a larger display and provide greater functionality to the device. Further the limitation “the controller simultaneously presents the more than one camera previews on the display device” is met since the combination would allow the more than one camera previews to be displayed on the external display.
However, the combination of Chong and Suh does not teach the controller simultaneously presents the more than one camera previews on the display device in response to determining the display device has a size greater than a threshold size.
In reference to Dey et al. (hereafter referred as Dey), Dey teaches a controller simultaneously presents the more than image previews on a display device in response to determining the display device has a size greater than a threshold size (Dey, Figs. 15 and 16, Paragraphs 0095 and 0097).
These arts are analogous since they are related to displaying images on a mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Chong and Suh with the method of changing view layout based on display size as seen in Dey to ensure the preview images are displayed at and adequate view size. 
Claims 12 and 20 is rejected for the same reasons as claim 4.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2012/0274808 A1) in view of Dey et al. (US 2019/0087076 A1).

Regarding claim 5, Chong teaches the communication device of claim 2 (see claim 2 analysis). However, Chong does not teach wherein the controller: determines whether the display device has a size that is greater than a pre-established threshold size for simultaneously displaying multiple camera previews; initiates the simultaneous presenting of the more than one camera previews in response to the size of the display device being greater than the pre-established threshold size; and enables sequential presentation of the more than one camera previews in response to the size of the display device not being greater than the threshold size.
In reference to Dey et al. (hereafter referred as Dey), Dey teaches wherein a controller: determines whether the display device has a size that is greater than a pre-established threshold size for simultaneously displaying multiple views (Dey, Fig. 15, Paragraph 0094); 
initiates the simultaneous presenting of the more than one view in response to the size of the display device being greater than the pre-established threshold size (Dey, Figs. 15 and 16, Paragraphs 0095 and 0097); and 
enables sequential presentation of the more than one view in response to the size of the display device not being greater than the threshold size (Dey, Figs. 15 and 17, Paragraphs 0096 and 0098).
These arts are analogous since they are displaying images on a mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Chong with the method of changing view layout based on display size as seen in Dey to ensure the preview images are displayed at and adequate view size. 
Claim 13 is rejected for the same reasons as claim 5.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2012/0274808 A1) in view of Fukiage (US 2020/0099847 A1).

Regarding claim 6, Chong teaches the communication device of claim 1 (see claim 1 analysis). However, Chong does not teach further comprising an image processing component that receives the photographic visual stream and alters the photographic visual stream to simultaneously produce the more than one camera previews.
In reference to Fukiage, Fukiage teaches an image processing component that receives the photographic visual stream and alters the photographic visual stream to simultaneously produce a camera preview (Fukiage, Fig. 13, decoding unit 214, Paragraph 0094).
These arts are analogous since they are related to displaying images on a mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify invention of Chong with the teaching of encoding and decoding the photographic visual stream as seen in Fukiage to performing data compression so that image data is made smaller in size and lower in transmission bit rate than the picked-up image data (Fukiage, Paragraph 0077).
Claim 14 is rejected for the same reasons as claim 6.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0204244 A1) in view of Ito et al. (US 2016/0219210 A1).

Regarding claim 17, Choi teaches a computer program product comprising: 
a computer readable storage device (Choi, Paragraph 0299); and 
program code (Choi, Paragraph 0299) on the computer readable storage device that when executed by a processor (Choi, Paragraph 0299) associated with a communication device (Choi, Fig. 1), the program code enables the communication device to provide the functionality of: 
receiving at least one photographic visual stream (Choi, Fig. 1, Camera module 170, Paragraph 0075, The preview images are a photographic visual stream.); and 
simultaneously presenting on the display device more than one camera previews of the at least one photographic visual stream in different imaging modes (Choi, Fig. 17, Paragraphs 0191-0193).
However, Choi does not teach receiving, via a communication subsystem of a first communication device from a second communication device, the at least one photographic visual stream that contains more than one camera previews in different imaging modes.
In reference to Ito et al. (hereafter referred as Ito) Ito teaches receiving, via a communication subsystem of a first communication device (Ito, Fig. 3, wireless communication part 230) from a second communication device (Ito, Fig. 3, Imaging Device 100, Paragraph 0051 and 0108), at least one photographic visual stream (Ito, Paragraph 0108, The live view image is a photographic visual stream).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Choi with the teaching of connecting to and receiving images from an external imaging device to allow the communication device to capture images from an imaging device that is distant from the communication device (Ito, Paragraph 0005) and allow the communication device to capture images from more capable imagining devices. Further, to provide the more than one camera previews of the at least one photographic visual stream in different imaging modes on the display on the communication device from an image captured by the second communication device, either the communication device must process a video stream (Ito, Fig. 3, image processing part 260, Paragraph 0072) from the second communication device to create the more than one camera previews or the second communication device must process (Ito, Fig. 3, image processing part 120, Paragraph 0053) and transmit the more than one camera previews. Therefore, it would have been obvious to try receiving, via the communication subsystem from a second communication device, at least one photographic visual stream that contains more than one camera previews in different imaging modes since there a finite number of identified and potential solutions and would be a predictable solution with a reasonable expectation of success for displaying the more than one camera previews in different imaging modes.
Claim 9 is rejected for the same reasons as claim 17.

Claims 1-2, 8, 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0204244 A1) in view of Ito et al. (US 2016/0219210 A1) in view of Tanaka (US 2019/0273861 A1).

Regarding claim 1, Choi et al. (hereafter referred as Choi) teaches a communication device (Choi, Fig. 1) comprising: 
at least one user input device (Choi, Fig. 1, Input unit 120 and display unit 130, Paragraphs 0073 and 0077); 
a communication subsystem (Choi, Fig. 1, wireless communication unit 110, Paragraph 0067); 
driving a display (Choi, Fig. 1, Control unit 180, Paragraph 0086, The control unit drives the display.); 
a controller that is communicatively coupled to the at least one user input device, the communication subsystem; and a display device (Choi, Fig. 1, Control unit 180), and which: 
receives at least one photographic visual stream from an imaging device (Choi, Fig. 1, Camera module 170, Paragraph 0075, The preview images are a photographic visual stream.); and 
simultaneously presents, via the display driver on the display device, more than one camera previews of the at least one photographic visual stream in different imaging modes (Choi, Fig. 17, Paragraphs 0191-0193).
However, Choi does not teach a display driver; the controller that is communicatively coupled to the display driver; receiving, via the communication subsystem from a second communication device, the at least one photographic visual stream that contains more than one camera previews in different imaging modes.
In reference to Ito et al. (hereafter referred as Ito) Ito teaches receiving, via a communication subsystem (Ito, Fig. 3, wireless communication part 230) from a second communication device (Ito, Fig. 3, Imaging Device 100, Paragraph 0051 and 0108), at least one photographic visual stream (Ito, Paragraph 0108, The live view image is a photographic visual stream).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Choi with the teaching of connecting to and receiving images from an external imaging device to allow the communication device to capture images from an imaging device that is distant from the communication device (Ito, Paragraph 0005) and allow the communication device to capture images from more capable imagining devices. Further, to provide the more than one camera previews of the at least one photographic visual stream in different imaging modes on the display on the communication device from an image captured by the second communication device, either the communication device must process a video stream (Ito, Fig. 3, image processing part 260, Paragraph 0072) from the second communication device to create the more than one camera previews or the second communication device must process (Ito, Fig. 3, image processing part 120, Paragraph 0053) and transmit the more than one camera previews. Therefore, it would have been obvious to try receiving, via the communication subsystem from a second communication device, at least one photographic visual stream that contains more than one camera previews in different imaging modes since there a finite number of identified and potential solutions and would be a predictable solution with a reasonable expectation of success for displaying the more than one camera previews in different imaging modes.
However, the combination of Choi and Ito does not explicitly teach a display driver; nor the controller that is communicatively coupled to the display driver.
In reference to Tanaka, Tanaka teaches a display driver; and the controller that is communicatively coupled to the display driver (Tanaka, Fig. 1, display driver 22, Paragraph 0048 and 0121).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Choi and Ito with the explicit teaching of a display driver as seen in Tanaka.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Choi and Ito with the explicit teaching of a display driver as seen in Tanaka to appropriately sending signals to a display and since it is a well-known interface for controlling a display and would provide similar and expected results for controlling the display.

Regarding claim 2, the combination of Choi, Ito and Tanaka teaches the communication device of claim 1 (see claim 1 analysis) further comprising at least one image capturing device (Choi, Fig. 1, Camera module 170, Ito, Fig. 2, Imaging part 292), wherein the controller: enables user selection of a particular camera preview from among the more than one camera previews; and in response to receipt of a user selection of the particular camera preview, presents a particular imaging mode of the photographic image stream corresponding to the particular camera preview (Choi, Figs. 6 and 7, Paragraph 0135 and 0156).
Claims 10 and 18 are rejected for the same reasons as claim 2.

Regarding claim 8, the combination of Choi, Ito and Tanaka teaches the communication device of claim 1 (see claim 1 analysis), wherein the more than one camera previews are contained in the at least one photographic visual stream (Choi, Fig. 17, Paragraphs 0191-0193, Ito, Paragraph 0108, The combination provides for the second communication device transmitting the more than one camera previews.) received from the second communication device (Ito, Fig. 3, Imaging Device 100, Paragraph 0051 and 0108).

Regarding claim 16, the combination of Choi, Ito and Tanaka teaches the method of claim 9 (see claim 9 analysis), further comprising: receiving the photographic image stream from the second communication device (Ito, Paragraph 0108); and extracting the more than one camera previews that are contained in the at least one photographic visual stream (Choi, Fig. 17, Paragraphs 0191-0193, Ito, Paragraph 0108, The combination provides for the second communication device transmitting the more than one camera previews.)

Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0204244 A1) in view of Ito et al. (US 2016/0219210 A1) in view of Tanaka (US 2019/0273861 A1) in view of Suh et al. (US 2018/0246634 A1) in view of Dey et al. (US 2019/0087076 A1).

Regarding claim 4, the combination of Choi, Ito and Tanaka teaches the communication device of claim 2 (see claim 2 analysis), wherein: the controller and the at least one image capturing device are components within a mobile device (Choi, Fig. 1), and the controller simultaneously presents the more than one camera previews on the display device (Choi, Fig. 17, Paragraphs 0191-0193).
However, the combination of Choi, Ito and Tanaka does not teach the display device is an external display device; and the controller simultaneously presents the more than one camera previews on the display device in response to determining that both: (i) the at least one image capturing device is stationary; and (ii) the display device has a size greater than a threshold size.
In reference to Suh et al. (hereafter referred as Suh), Suh teaches a display device is an external display device (Suh, Fig. 4, external display device 10, Paragraph 0116); and the controller presents display on the display device in response to determining that (i) the at least one image capturing device is stationary (Suh, Paragraphs 0105, 0121 and 0147, determining that the mobile device is connected to the intermediary device (dock) is determining that the device is stationary.).
These arts are analogous since they are both related to mobile devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Choi, Ito and Tanaka with the teaching of an external display and docking device as seen in Suh to allow the user to connect the mobile device to a larger display and provide greater functionality to the device. Further the limitation “the controller simultaneously presents the more than one camera previews on the display device” is met since the combination would allow the more than one camera previews to be displayed on the external display.
However, the combination of Choi, Ito, Tanaka and Suh does not teach the controller simultaneously presents the more than one camera previews on the display device in response to determining the display device has a size greater than a threshold size.
In reference to Dey et al. (hereafter referred as Dey), Dey teaches a controller simultaneously presents the more than image previews on a display device in response to determining the display device has a size greater than a threshold size (Dey, Figs. 15 and 16, Paragraphs 0095 and 0097).
These arts are analogous since they are related to displaying images on a mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Choi, Ito, Tanaka and Suh with the method of changing view layout based on display size as seen in Dey to ensure the preview images are displayed at and adequate view size. 
Claims 12 and 20 is rejected for the same reasons as claim 4.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0204244 A1) in view of Ito et al. (US 2016/0219210 A1) in view of Tanaka (US 2019/0273861 A1) in view of Fukiage (US 2020/0099847 A1).

Regarding claim 6, the combination of Choi, Ito and Tanaka teaches the communication device of claim 1 (see claim 1 analysis). However, the combination of Choi, Ito and Tanaka does not teach further comprising an image processing component that receives the photographic visual stream and alters the photographic visual stream to simultaneously produce the more than one camera previews.
In reference to Fukiage, Fukiage teaches an image processing component that receives the photographic visual stream and alters the photographic visual stream to simultaneously produce a camera preview (Fukiage, Fig. 13, decoding unit 214, Paragraph 0094).
These arts are analogous since they are related to displaying images on a mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Choi, Ito and Tanaka with the teaching of encoding and decoding the photographic visual stream as seen in Fukiage to performing data compression so that image data is made smaller in size and lower in transmission bit rate than the picked-up image data (Fukiage, Paragraph 0077).
Claim 14 is rejected for the same reasons as claim 6.


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0204244 A1) in view of Ito et al. (US 2016/0219210 A1) in view of Tanaka (US 2019/0273861 A1) in view of Fukiage (US 2020/0099847 A1) in view of Lee (US 2011/0187914 A1).

Regarding claim 7, the combination of Choi, Ito, Tanaka and Fukiage teaches the communication device of claim 6 (see claim 6 analysis). However, the combination of Choi, Ito, Tanaka and Fukiage does not teach wherein: the image processing component detects whether the photographic image stream contains a recognized scene; and in response to detecting the recognized scene, the controller: associates the recognized scene with one or more recommended imaging modes; and presents the one or camera previews using the one or more recommended imaging modes.
In reference to Lee, Lee teaches an image processing component (Lee, Fig. 2, photograph setting value type determining unit 210) detects whether the photographic image stream contains a recognized scene (Lee, Fig. 7, Step S702, Paragraphs 0065, 0068 and 0073); and in response to detecting the recognized scene, the controller: 
associates the recognized scene with one or more recommended imaging modes (Lee, Paragraph 0069 and 0074); and 
presents the one or camera previews using the one or more recommended imaging modes (Lee, Fig. 3, Paragraphs 0047 and 0074).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Choi, Ito, Tanaka and Fukiage with the method of presenting previews using settings based on recognized scenes as seen in Lee so that a user may apply photographing setting types and values easily and intuitively using preview images (Lee, Paragraph 0076). Further the image processing component is considered to be both the image processing components of Lee and Fukiage.
Claim 15 is rejected for the same reasons as claim 7.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (US 2019/0327406 A1) in view of Choi et al. (US 2014/0204244 A1).

Regarding claim 17, Tokunaga teaches a computer program product comprising: 
a computer readable storage device (Tokunaga, Paragraph 0161); and 
program code on the computer readable storage device that when executed by a processor (Tokunaga, Paragraph 0161) associated with a communication device (Tokunaga, Fig. 2, mobile phone 200), the program code enables the communication device to provide the functionality of: 
receiving, via the communication subsystem from a second communication device (Tokunaga, Fig. 1, digital camera 100), at least one photographic visual stream (Tokunaga, Fig. 3B, Steps S328-S330, Paragraphs 0080-0082); and 
presenting on the display device (Tokunaga, Fig. 1, display unit 106) the at least one photographic visual stream (Tokunaga, Fig. 3B, Steps S330).
However, Tokunaga does not teach the least one photographic visual stream that contains more than one camera previews in different imaging modes; simultaneously presenting more than one camera previews of the at least one photographic visual stream in different imaging modes.
In reference to Choi, Choi teaches at least one photographic visual stream that contains more than one camera previews in different imaging modes (Choi, Fig. 1, Camera module 170, Paragraph 0075, The preview images are a photographic visual stream.); and 
simultaneously presents, via the display driver on the display device, the more than one camera previews of the at least one photographic visual stream in the different imaging modes (Choi, Fig. 17, Paragraphs 0191-0193).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tokunaga with the method of displaying more than one camera previews using different effects/compositions as seen in Choi to improve user convenience because the photographing is performed by selecting at least one composition after intuitively identifying and comparing a plurality of compositions, such as a screen ratio, a framing mode, an effect, use, and the like (Choi, Paragraph 0022). Further, to provide the more than one camera previews of the at least one photographic visual stream in different imaging modes on the display on the communication device from an image captured by the second communication device, either the communication device must process a video stream (Tokunaga, Paragraph 0039) from the second communication device to create the more than one camera previews or the second communication device must process (Tokunaga, Paragraph 0024) and transmit the more than one camera previews. Therefore, it would have been obvious to try receiving, via the communication subsystem from a second communication device, at least one photographic visual stream that contains more than one camera previews in different imaging modes since there a finite number of identified and potential solutions and would be a predictable solution with a reasonable expectation of success for displaying the more than one camera previews in different imaging modes.
Claim 9 is rejected for the same reasons as claim 17.

Claims 1-3, 8, 10-11, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (US 2019/0327406 A1) in view of Choi et al. (US 2014/0204244 A1) in view of Tanaka (US 2019/0273861 A1).

Regarding claim 1, Tokunaga teaches a communication device (Tokunaga, Fig. 2, mobile phone 200) comprising: 
at least one user input device (Tokunaga, Fig. 2, operation unit 205, Paragraph 0041); 
a communication subsystem (Tokunaga, Fig. 2, communication unit 211 and short distance communication unit 212, Paragraph 0043-0044); 
a display driver (Tokunaga, Fig. 2, control unit 201, The control unit drives the display. Alternatively, it is well known to drive a display unit using a display driver, see conclusion.); 
a controller (Tokunaga, Fig. 2, control unit 201, Paragraph 0038) that is communicatively coupled to the at least one user input device, the communication subsystem, a display driver; and a display device (Tokunaga, Fig. 2 Display Unit 206), and which: 
receives, via the communication subsystem from a second communication device (Tokunaga, Fig. 1, digital camera 100), at least one photographic visual stream (Tokunaga, Fig. 3B, Steps S328-S330, Paragraphs 0080-0082); and 
presents, via the display driver on the display device, the at least one photographic visual stream (Tokunaga, Fig. 3B, Steps S330).
However, Tokunaga does not teach a display driver; the controller that is communicatively coupled to the display driver; the least one photographic visual stream that contains more than one camera previews in different imaging modes nor simultaneously presenting more than one camera previews of the at least one photographic visual stream in different imaging modes.
In reference to Choi, Choi teaches at least one photographic visual stream that contains more than one camera previews in different imaging modes (Choi, Fig. 1, Camera module 170, Paragraph 0075, The preview images are a photographic visual stream.); and 
simultaneously presents, via the display driver on the display device, the more than one camera previews of the at least one photographic visual stream in the different imaging modes (Choi, Fig. 17, Paragraphs 0191-0193).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tokunaga with the method of displaying more than one camera previews using different effects/compositions as seen in Choi to improve user convenience because the photographing is performed by selecting at least one composition after intuitively identifying and comparing a plurality of compositions, such as a screen ratio, a framing mode, an effect, use, and the like (Choi, Paragraph 0022). Further, to provide the more than one camera previews of the at least one photographic visual stream in different imaging modes on the display on the communication device from an image captured by the second communication device, either the communication device must process a video stream (Tokunaga, Paragraph 0039) from the second communication device to create the more than one camera previews or the second communication device must process (Tokunaga, Paragraph 0024) and transmit the more than one camera previews. Therefore, it would have been obvious to try receiving, via the communication subsystem from a second communication device, at least one photographic visual stream that contains more than one camera previews in different imaging modes since there a finite number of identified and potential solutions and would be a predictable solution with a reasonable expectation of success for displaying the more than one camera previews in different imaging modes.
However, the combination of Tokunaga and Choi does not explicitly teach a display driver; nor the controller that is communicatively coupled to the display driver.
In reference to Tanaka, Tanaka teaches a display driver; and the controller that is communicatively coupled to the display driver (Tanaka, Fig. 1, display driver 22, Paragraph 0048 and 0121).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tokunaga and Choi with the explicit teaching of a display driver as seen in Tanaka.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Tokunaga and Choi with the explicit teaching of a display driver as seen in Tanaka to appropriately sending signals to a display and since it is a well-known interface for controlling a display and would provide similar and expected results for controlling the display.

Regarding claim 2, the combination of Tokunaga, Choi and Tanaka teaches the communication device of claim 1 (see claim 1 analysis), further comprising at least one image capturing device (Tokunaga, Fig. 2, image capturing unit 202) wherein the controller: enables user selection of a particular camera preview from among the more than one camera previews; and in response to receipt of a user selection of the particular camera preview, presents a particular imaging mode of the photographic image stream corresponding to the particular camera preview (Tokunaga, Paragraphs 0069-0070 and 0079, Choi, Figs. 6 and 7, Paragraph 0135 and 0156, Tokunaga states camera settings may be changed through control of the communication unit by the user. Choi teaches a particular imaging mode (camera settings) is selected by user selection.).
Claims 10 and 18 are rejected for the same reasons as claim 2.

Regarding claim 3, the combination of Tokunaga, Choi and Tanaka teaches the communication device of claim 2 (see claim 2 analysis), wherein the controller; transmits, via the communication subsystem to the second communication device, a report of the user selection (Tokunaga, Paragraphs 0069-0070 and 0079, A report of a user selection are the user commands sent to the second communication device.), of the particular imaging mode of the photographic visual stream that is being presented on the display device (Choi, Figs. 6 and 7, Paragraph 0135 and 0156, Tokunaga states camera settings may be changed through control of the communication unit by the user. Choi teaches a particular imaging mode (camera settings) is selected by user selection.).
Claims 11 and 19 are rejected for the same reasons as claim 3.

Regarding claim 8, the combination of Tokunaga, Choi and Tanaka teaches the communication device of claim 1 (see claim 1 analysis), wherein the more than one camera previews are contained in the at least one photographic visual stream received from the second communication device (Tokunaga, Fig. 3B, Steps S328-S330, Choi, Fig. 17, Paragraphs 0191-0193, The more than one camera previews are generated by the second communication device.).
Claim 16 is rejected for the same reasons as claim 8.

Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (US 2019/0327406 A1) in view of Choi et al. (US 2014/0204244 A1) in view of Tanaka (US 2019/0273861 A1) in view of Suh et al. (US 2018/0246634 A1) in view of Dey et al. (US 2019/0087076 A1).

Regarding claim 4, the combination of Tokunaga, Choi and Tanaka teaches the communication device of claim 2 (see claim 2 analysis), wherein: the controller and the at least one image capturing device are components within a mobile device (Tokunaga, Fig. 2), and the controller simultaneously presents the more than one camera previews on the display device (Choi, Fig. 17, Paragraphs 0191-0193).
However, the combination of Tokunaga, Choi and Tanaka does not teach the display device is an external display device; and the controller simultaneously presents the more than one camera previews on the display device in response to determining that both: (i) the at least one image capturing device is stationary; and (ii) the display device has a size greater than a threshold size.
In reference to Suh et al. (hereafter referred as Suh), Suh teaches a display device is an external display device (Suh, Fig. 4, external display device 10, Paragraph 0116); and the controller presents display on the display device in response to determining that (i) the at least one image capturing device is stationary (Suh, Paragraphs 0105, 0121 and 0147, determining that the mobile device is connected to the intermediary device (dock) is determining that the device is stationary.).
These arts are analogous since they are both related to mobile devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tokunaga, Choi and Tanaka with the teaching of an external display and docking device as seen in Suh to allow the user to connect the mobile device to a larger display and provide greater functionality to the device. Further the limitation “the controller simultaneously presents the more than one camera previews on the display device” is met since the combination would allow the more than one camera previews to be displayed on the external display.
However, the combination of Tokunaga, Choi, Tanaka and Suh does not teach the controller simultaneously presents the more than one camera previews on the display device in response to determining the display device has a size greater than a threshold size.
In reference to Dey et al. (hereafter referred as Dey), Dey teaches a controller simultaneously presents the more than image previews on a display device in response to determining the display device has a size greater than a threshold size (Dey, Figs. 15 and 16, Paragraphs 0095 and 0097).
These arts are analogous since they are related to displaying images on a mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tokunaga, Choi, Tanaka and Suh with the method of changing view layout based on display size as seen in Dey to ensure the preview images are displayed at and adequate view size. 
Claims 12 and 20 is rejected for the same reasons as claim 4.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (US 2019/0327406 A1) in view of Choi et al. (US 2014/0204244 A1) in view of Tanaka (US 2019/0273861 A1) in view of Dey et al. (US 2019/0087076 A1).

Regarding claim 5, the combination of Tokunaga, Choi and Tanaka teaches the communication device of claim 2 (see claim 2 analysis). However, the combination of Tokunaga, Choi and Tanaka does not teach wherein the controller: determines whether the display device has a size that is greater than a pre-established threshold size for simultaneously displaying multiple camera previews; initiates the simultaneous presenting of the more than one camera previews in response to the size of the display device being greater than the pre-established threshold size; and enables sequential presentation of the more than one camera previews in response to the size of the display device not being greater than the threshold size.
In reference to Dey et al. (hereafter referred as Dey), Dey teaches wherein a controller: determines whether the display device has a size that is greater than a pre-established threshold size for simultaneously displaying multiple views (Dey, Fig. 15, Paragraph 0094); 
initiates the simultaneous presenting of the more than one view in response to the size of the display device being greater than the pre-established threshold size (Dey, Figs. 15 and 16, Paragraphs 0095 and 0097); and 
enables sequential presentation of the more than one view in response to the size of the display device not being greater than the threshold size (Dey, Figs. 15 and 17, Paragraphs 0096 and 0098).
These arts are analogous since they are displaying images on a mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tokunaga, Choi and Tanaka with the method of changing view layout based on display size as seen in Dey to ensure the preview images are displayed at and adequate view size. 
Claim 13 is rejected for the same reasons as claim 5.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (US 2019/0327406 A1) in view of Choi et al. (US 2014/0204244 A1) in view of Tanaka (US 2019/0273861 A1) in view of Fukiage (US 2020/0099847 A1).

Regarding claim 6, the combination of Tokunaga, Choi and Tanaka teaches the communication device of claim 1 (see claim 1 analysis). However, the combination of Tokunaga, Choi and Tanaka does not teach further comprising an image processing component that receives the photographic visual stream and alters the photographic visual stream to simultaneously produce the more than one camera previews.
In reference to Fukiage, Fukiage teaches an image processing component that receives the photographic visual stream and alters the photographic visual stream to simultaneously produce a camera preview (Fukiage, Fig. 13, decoding unit 214, Paragraph 0094).
These arts are analogous since they are related to displaying images on a mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tokunaga, Choi and Tanaka with the teaching of encoding and decoding the photographic visual stream as seen in Fukiage to performing data compression so that image data is made smaller in size and lower in transmission bit rate than the picked-up image data (Fukiage, Paragraph 0077).
Claim 14 is rejected for the same reasons as claim 6.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (US 2019/0327406 A1) in view of Choi et al. (US 2014/0204244 A1) in view of Tanaka (US 2019/0273861 A1) in view of Fukiage (US 2020/0099847 A1) in view of Lee (US 2011/0187914 A1).

Regarding claim 7, the combination of Tokunaga, Choi, Tanaka and Fukiage teaches the communication device of claim 6 (see claim 6 analysis). However, the combination of Tokunaga, Choi, Tanaka and Fukiage does not teach wherein: the image processing component detects whether the photographic image stream contains a recognized scene; and in response to detecting the recognized scene, the controller: associates the recognized scene with one or more recommended imaging modes; and presents the one or camera previews using the one or more recommended imaging modes.
In reference to Lee, Lee teaches an image processing component (Lee, Fig. 2, photograph setting value type determining unit 210) detects whether the photographic image stream contains a recognized scene (Lee, Fig. 7, Step S702, Paragraphs 0065, 0068 and 0073); and in response to detecting the recognized scene, the controller: 
associates the recognized scene with one or more recommended imaging modes (Lee, Paragraph 0069 and 0074); and 
presents the one or camera previews using the one or more recommended imaging modes (Le, Fig. 3, Paragraphs 0047 and 0074).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tokunaga, Choi, Tanaka and Fukiage with the method of presenting previews using settings based on recognized scenes as seen in Lee so that a user may apply photographing setting types and values easily and intuitively using preview images (Lee, Paragraph 0076). Further the image processing component is considered to be both the image processing components of Lee and Fukiage.
Claim 15 is rejected for the same reasons as claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698         

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698